 Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 1 of 6 PageID# 939




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA                             Crim. No. 1:19-CR-253

                v.                                    The Honorable T.S. Ellis, III
 KRISTOPHER LEE DALLMANN,

 DOUGLAS M. COURSON,

 FELIPE GARCIA,

 JARED EDWARD JAUREQUI,
     a/k/a Jared Edwards,

 PETER H. HUBER, and

 YOANY VAILLANT,
    a/k/a Yoany Vaillant Fajardo,

                Defendants.


  GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO CONTINUE
         HEARING ON THE GOVERNMENT’S RENEWED MOTION
REQUESTING CONFIRMATION OF WAIVER OF ATTORNEY-CLIENT PRIVILEGE

       The United States opposes Defendant Kristopher Lee Dallmann’s Motion to Continue the

March 13, 2020 hearing on the government’s Renewed Motion Requesting Confirmation of

Waiver of Attorney-Client Privilege. Now, just a few days before the March 13 hearing and

with no prior notice, Mr. Dallmann wants to contest the facts, call at least four FBI agents as

witnesses, and file a motion to suppress statements he made to the FBI in November 2017. As

explained below, the motions deadline has long since passed. Moreover, Mr. Dallmann has had

ample opportunity before today to dispute the evidence in the case, offer his own proof,

subpoena witnesses, and/or file a suppression motion. He has done none of that. The Court
 Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 2 of 6 PageID# 940




therefore should deny Mr. Dallmann’s requested continuance, proceed with the March 13

hearing, and prohibit Mr. Dallmann from using the March 13 hearing as a forum for challenging

the voluntariness of his Mirandized statements to the FBI or raising any other issues ancillary to

the issue of waiver of the attorney-client privilege.

       For any suppression claim Mr. Dallmann may contemplate, he has had sufficient facts to

advance such an argument for months. On October 11, 2019, this Court ordered that motions be

filed no later than January 6, 2020. (Minute Entry Order, Dkt. 107.) The government provided

discovery to Mr. Dallmann well in advance of January 6, 2020. In particular, on October 4,

2019, the government provided to Mr. Dallmann’s current counsel an FBI 302 report

memorializing Mr. Dallmann’s voluntary, Mirandized interview with the FBI. Then, on

October 8, 2019, Mr. Dallmann’s counsel provided a one-terabyte hard drive for purposes of

receiving additional discovery, and the government thereafter produced to Mr. Dallmann on

October 15, 2019, over 58,000 records. If Mr. Dallmann thought he had a colorable suppression

claim, then there is no reason he could not have met the January 6, 2020 deadline. Indeed, it is

telling that Mr. Dallmann’s co-defendant, Jared Jaurequi, was able to file a timely, albeit

unsuccessful, suppression motion. (Jaurequi Motion to Suppress, Dkt. 162.) Notably, FBI

agents interviewed Mr. Jaurequi at the same time as Mr. Dallmann and for part of the time the

two defendants were together, so any motion to suppress by Mr. Dallmann would have

overlapped with that of Mr. Jaurequi’s and could easily have been joined by Mr. Dallmann.

       In addition, it is odd that Mr. Dallmann made no effort until a few days before this

week’s hearing to contest the facts of his interview. The government initially filed a motion

regarding Mr. Dallmann’s waiver of the attorney-client privilege and the need for a pretrial

declaration of an advice-of-counsel defense on December 26, 2019, and proffered facts in




                                                  2
 Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 3 of 6 PageID# 941




support. (Gov’t Mot., Dkt. 148.) Mr. Garcia’s counsel filed an opposition regarding the need

for pretrial notice of an advice-of-counsel device, and Mr. Dallmann opted to adopt and join in

that opposition. (Def.’s Opp’n, Dkt. 167; Def.’s Mot. to Adopt, Dkt. 168.) Mr. Dallmann

neither contested the proffered facts nor offered any rebuttal to the government’s argument on

waiver of the attorney-client privilege.

       After the Court denied without prejudice the waiver portion of the government’s motion

on sufficiency of the evidence, the government renewed its motion on February 12, 2020.

(Gov’t Renewed Mot., Dkt. 197.) The government, again, summarized the pertinent facts,

and—as specifically permitted by the Court (Court’s Memorandum Opinion at 13-14 and Order

at 2, Dkt. 184 and 185)—attached an FBI agent’s sworn declaration and additional evidence in

support. The Court subsequently set a hearing sua sponte for March 13, 2020.

       On February 25, 2020, Mr. Dallmann requested an additional week to respond, and the

government did not object. (Def.’s Mot., Dkt. 215.) The Court granted an extension to March

4, 2020. (Order, Dkt. 216.) Mr. Dallmann then filed an opposition a day after the Court’s

deadline, and did so without explaining the basis for his untimeliness. (Def.’s Opp’n, Dkt. 219.)

Mr. Dallmann again did not contest any of the facts in the government’s motion, other than make

a few vague arguments regarding the date and contents of the attorney memorandum at issue

(which has been submitted separately to the Court but which the undersigned have not

reviewed).

       Now, for the first time today, Mr. Dallmann’s counsel emailed the government and

requested the presence of at least four FBI agents at the March 13 hearing. To the government’s

knowledge, defense counsel has made no effort to subpoena any of these agents or to comply

with United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), and the applicable Department




                                                3
 Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 4 of 6 PageID# 942




of Justice regulations. Defense counsel also suggested that Mr. Dallmann wants to contest the

facts at the hearing, raise new evidence, and file a motion to suppress.

       The Court should not allow Mr. Dallmann, at the last minute, to compel testimony from

numerous government witnesses and raise new arguments that he could have raised months ago

or, at a minimum, could have briefed in opposition to the government’s two motions concerning

his waiver of attorney-client privilege or in connection with Mr. Jaurequi’s motion to suppress.

       Accordingly, the government asks the Court to deny Mr. Dallmann’s requested

continuance and proceed with the hearing on Friday as scheduled. Further, the Court should

disallow Mr. Dallmann from using Friday’s hearing as a means to challenge the voluntariness of

his statements to the FBI or other issues ancillary to the question of whether he waived the

attorney-client privilege.



                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

Date: March 10, 2020                    By:             /s/
                                              Alexander P. Berrang
                                              Monika Moore
                                              William Fitzpatrick
                                              Assistant United States Attorneys
                                              U.S. Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22305
                                              Tel: 703-299-3700
                                              Fax: 703-299-3981
                                              Email: Alexander.P.Berrang@usdoj.gov
                                              Email: Monika.Moore@usdoj.gov
                                              Email: William.Fitzpatrick@usdoj.gov




                                                 4
Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 5 of 6 PageID# 943




                             By:            /s/
                                   Matthew A. Lamberti
                                   Senior Counsel
                                   Computer Crime and Intellectual Property Section
                                   United States Department of Justice
                                   1301 New York Avenue, NW, Suite 600
                                   Washington, DC 20530
                                   Tel: 202-514-1026
                                   Email: Matthew.Lamberti@usdoj.gov




                                     5
 Case 1:19-cr-00253-TSE Document 229 Filed 03/10/20 Page 6 of 6 PageID# 944




                                CERTIFICATE OF SERVICE

        hereby certify that on March 10, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of that electronic filling

(NEF) of the foregoing to the attorneys of record for the defendants.


                                             By:                    /s/
                                                     Alexander P. Berrang
                                                     Assistant United States Attorney
                                                     U.S. Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: (703) 299-3700
                                                     Fax: (703) 299-3981
                                                     Email: Alexander.P.Berrang@usdoj.gov




                                                6
